



COURT OF APPEAL FOR ONTARIO

CITATION: Haghparast-Rad v. Canada (Attorney General), 2015
    ONCA 653

DATE: 20150928

DOCKET: C59528

Feldman, Rouleau and Watt JJ.A.

BETWEEN

Sam Haghparast-Rad

Appellant

and

The
    Commissioner of Corrections and the National Advisor Sentence Management and
    the Senior Manager International Transfers and

the Attorney General of
    Canada and the Warden of Collins Bay Institution

Respondents

Sam Haghparast-Rad, acting in person

David Aaron, for the Attorney General of Canada

Heard: April 8, 2015

On appeal from the judgment of Justice Gary W. Tranmer of
    the Superior Court of Justice, dated September 3, 2014, with reasons reported
    at 2014 ONSC 4845.

Rouleau J.A.:

A.

Overview

[1]

The appellant is a Canadian citizen who was convicted in Japan of
    smuggling drugs into the country. He was sentenced by a court and served part
    of his sentence in Japan. Subsequently, he was transferred to serve the
    remainder of his sentence in Canada, pursuant to the
International Transfer
    of Offenders Act
, S.C. 2004, c.21 (
ITOA
). Pursuant to s. 14 of
    the
ITOA,
upon the transfer, his penal sentence was adapted from 13
    years to ten years, the maximum Canadian sentence for the offence in question.
    In calculating the appellants warrant expiry date, Canada did not credit the
    400 days of time he had spent in a workhouse in lieu of payment of a fine of 4
    million yen.

[2]

The appellant brought a
habeas corpus
application seeking
    release on the basis that the 400 days spent in a workhouse ought to have been
    credited and, had they been credited, his sentence would have been served in
    full. That application was dismissed and the appellant now appeals to this
    court.

B.

facts

[3]

The appellant was arrested in Japan on June 17, 2004 in relation to a
    conspiracy to import drugs into Japan.

[4]

On February 4, 2005, he was convicted in Japan of two offences: a) the
    importation of stimulant for pecuniary gain, pursuant to s. 60 of the
Penal
    Code
(Act No. 45 of 1907), and paras. 1 and 2 of s. 41 of the
Stimulant
    Drug Control Law
; and b) the intended importation of a product, of which importation
    is prohibited under the
Customs Law,
pursuant to s. 60 of the
Penal
    Code,
paras. 1 and 3 of s. 109 of the
Customs Law,
and item 1 of
    para. 1 of s. 21 of the
Customs Tariff Law
.

[5]

The judgment rendered by the Japanese court reads in part as follows:

Because a single act involves two offences in this case,
    however, pursuant to the initial portion of para. 1 of Section 54 and Section
    10 of the Penal Code, [the Court] has decided to punish the act as a single
    offence by the imposition of the more severe penalty applicable to the offence
    of violating the Stimulant Drug Control Law (but the fine imposed is the fine
    applicable to the offence violating the Customs Law). From the prescribed
    penalties, [the Court] has selected a limited term of penal servitude and a
    fine and, within the limits of those penalties, imposes a term of penal
    servitude of 13 years and a fine of 4,000,000 yen on a defendant. In the term
    of penal servitude imposed, [the Court] has decided by virtue of Section 21 of
    the Penal Code to include 150 days out of the number of days of detention
    pending judgment, and it has decided by virtue of Section 18 of the Penal Code
    that the defendant, if he is unable to pay his fine in full, shall be detained
    in a prison workhouse, for a period calculated at the rate of one day for every
    10,000 yen.

[6]

The appellant did not pay the fine that was imposed. As a result, the
    default provision in the Japanese sentence was engaged, and the appellant was
    detained in a prison workhouse for a period calculated at the rate of one day
    for every 10,000 yen. This period amounted to 400 days. Accordingly, the
    appellants custodial sentence of 13 years was paused while he served the 400
    days in a prison workhouse. His custodial sentence resumed after the 400 days.
    As a result of serving these 400 days, the fine imposed has been satisfied.

[7]

On December 11, 2008, the appellant was transferred from custody in
    Japan to a federal penitentiary in Canada pursuant to the
ITOA
. In
    accordance with s. 14 of the
ITOA
, the appellants Japanese custodial
    sentence was adapted from the 13 years imposed to ten years, which is the
    maximum sentence in Canada for the offence in question.

C.

issues

[8]

The appellants principal ground of appeal is that the 400 workhouse
    days served in Japan in lieu of payment of his fine ought to have been credited
    to his custodial sentence of ten years. Had he received credit for these 400 days,
    he would now have completed his sentence.

[9]

In that regard, the appellant relies on s. 22(2) of the
ITOA
,
    which reads as follows:

The time that a Canadian offender spent in
    confinement, after the sentence was imposed and before their transfer, is subtracted
    from the length of the sentence determined in accordance with subsection (1).
    The resulting period constitutes the period that the offender is to serve on
    the sentence.


[10]

The
    appellant submits that there was only one conviction and one sentence. As a
    result, all of the days he spent in detention in Japan, including the 400
    workhouse days, were spent in confinement, as contemplated by the
ITOA
.
    Therefore, they ought to have been credited towards his ten-year sentence now
    being served in Canada.

D.

analysis

[11]

I
    would dismiss the appeal. In my view, the application judge made no error of
    fact or law in concluding that the appellants Japanese sentence had been
    lawfully implemented in Canada in accordance with the provisions of the
ITOA
.

[12]

The
    Japanese court sentenced the appellant to 13 years of penal servitude for his
    violation of s. 60 of Japans
Penal Code
and s. 41 of the
Stimulant
    Drug Control Law
. The court also imposed a separate punishment for the
    appellants violation of Japans
Customs Law
, that is, a fine of 4
    million yen.

[13]

Pursuant
    to s. 18 of Japans
Penal Code
, the court stated that if the appellant
    could not pay the 4 million yen fine in full, [he] shall be detained in a
    prison workhouse for a period calculated at the rate of one day for every
    10,000 yen. Because the appellant could not pay the fine imposed, his 13-year
    penal sentence was paused for the length of time required to purge the fine.

[14]

The
    judgment of the Japanese court provided that the fine was separate and apart
    from the custodial sentence. It was imposed for violating the
Customs Law
.
    The period spent in the workhouse on account of that fine is not, therefore,
    credited to the penal sentence imposed for his violation of s. 60 of Japans
Penal
    Code
and s. 41 of the
Stimulant Drug Control Law
.

[15]

When
    the appellant was transferred from detention in Japan to a federal penitentiary
    in Canada, the Japanese authorities confirmed that no time was to be subtracted
    from the appellants penal sentence on account of the 400 workhouse days. This
    is because the two elements of the sentence, the fine and imprisonment, were
    separate, despite there being a single sentence.

[16]

As
    explained by the Alberta Court of Appeal in
Khadr v. Edmonton Institution
,
    2014 ABCA 225, 313 C.C.C. (3d) 491, affd 2015 SCC 26, 322 C.C.C. (3d) 465, at
    para. 5, it is a fundamental principle underlying the
ITOA
that the
    courts in this country and the Canadian government must respect the substance
    of the sentence imposed in the foreign state  along with its right to determine
    that sentence. It is not, therefore, up to the Canadian courts to second-guess
    the appellants Japanese sentence or to convert it to something other than what
    it is.

[17]

Respecting
    the Japanese sentence means respecting Japans ability to impose different
    elements of a sentence cumulatively, that is, consecutively. Respecting the
    cumulative nature of the Japanese sentence of imprisonment and fine can only be
    achieved by acknowledging that it is possible for these two elements to be
    served consecutively, with one aspect of the sentence being extinguished
    completely before the other.

[18]

On
    the facts of this case, respect for the sentence is shown by holding that the
    fine element of the sentence was expended before the transfer occurred and,
    as confirmed by the Japanese authorities, the 400 workhouse days were on
    account of the fine only.

[19]

The
    fact that the fine and the imprisonment are technically elements of the same
    sentence is not relevant. When interpreting s. 22(2) of the
ITOA
, the
    court should consider only the time spent in confinement on account of the
    term of imprisonment imposed. The 400 workhouse days served by the appellant to
    purge the fine imposed by the court for violating the
Customs Law
were
    not on account of the 13-year penal sentence imposed by the Japanese court.
    Only the penal sentence was transferred. The fine is no longer exigible by the
    Japanese government, as the appellant already satisfied that part of the
    sentence.

[20]

In
    his factum, the appellant raises additional grounds of appeal. He alleges that
    the application judge failed to shift the onus to the respondents to justify
    the continued incarceration, misinterpreted the nature of the Japanese sentence
    and erred in his interpretation of the
ITOA
.

[21]

I
    would not give effect to these submissions. The application judge did not err
    in his interpretation of the
ITOA,
nor did he misinterpret the nature
    of the Japanese sentence. As to the onus issue, the application judge acknowledged
    that the onus was on the respondents. He then went on to find that the onus had
    been met, and the lawfulness of the deprivation of liberty had been demonstrated.

E.

conclusion

[22]

For
    these reasons, I would dismiss the appeal.

Released: (KF) September 28, 2015

Paul Rouleau J.A.

I agree K. Feldman
    J.A.

I agree David Watt
    J.A.


